                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


In re: Abeisna Holding, Inc., et al.,
                                   :             Chapter 11
                                   :
                      Debtors.     :             BK Case No. 16-10790 (KJC)
__________________________________ :
                                   :
RIOGLASS SOLAR, INC., et al.,      :
                                   :
                      Appellants,  :
                                   :
     v.                            :             C. A. No. 19-408-CFC
                                   :
DRIVETRAIN, LLC,                   :             BAP No. 19-13
                                   :
                      Appellee.    :


                                   RECOMMENDATION

                At Wilmington this 29th day of March, 2019.

                WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

                WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process. The issues raised on appeal are primarily issues of law,

subject to de novo review, and none of the parties involved in this appeal feel mediation

will be fruitful.

                The parties have requested the following briefing schedule:
             Appellant’s Opening Brief           April 22, 2019

             Appellee’s Response Brief           May 24, 2019

             Appellant’s Reply Brief             June 24, 2019

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation, pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV.

P. 72(a) and D. DEL. LR 72.1, are anticipated.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            2
